January 13, 2015




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                THE CITY OF GALVESTON, TEXAS, Appellant

NO. 14-14-00222-CV                      V.

  JOE MURPHY, YORAM BEN-AMRAM, AND GALTEX DEVELOPMENT,
                          LLC, Appellees
                ________________________________

      This cause, an interlocutory appeal from the order denying appellant City of
Galveston’s motion to dismiss for lack of subject-matter jurisdiction, in favor of
appellees, Joe Murphy, Yoram Ben-Amram, and Galtex Development, LLC,
signed February 28, 2014, was heard on the transcript of the record. We have
inspected the record and find the trial court erred in failing to grant the motion in
part. We therefore order that the order that denied the City’s motion to dismiss
with regard to appellees’ takings claims based on the City’s denial of appellees’
Special Use Permit is REVERSED in part and RENDER judgment dismissing
such claims.

      Further, we order that the order is AFFIRMED in part with regard to
appellees’ takings claims based on the City’s revocation of the property at issue’s
grandfathered non-conforming status.

      We order that each party shall pay its costs by reason of this appeal.

      We further order this decision certified below for observance.